Citation Nr: 1705572	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2011, the Board denied the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 Memorandum Decision, the Court vacated the Board's decision.

In July 2014 and September 2016, the Board remanded the Veteran's claim.  The matter has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in September 2016 in order to provide the Veteran with a videoconferencing hearing at his request.  That hearing was scheduled for December 2016.  A December 2016 letter from the Veteran's former attorney-representative reports that the Veteran is now in a nursing home in Florence, Alabama and cannot make the three hour trip to Montgomery for a videoconference.  The attorney reported that the Veteran was willing to either report to the local VA office in Florence, Alabama, for a hearing, have a hearing via Skype from the nursing home, or have a ruling on the record.  

While the record clearly shows that the Veteran's current representative is now American Legion, it appears that the Veteran is still be seeking to have a hearing, to which he is entitled.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If possible, schedule the Veteran for a videoconference hearing at the Florence VA facility.  

2.  The AOJ should review the recently submitted (dated in December 2016) VA records.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




